    Case: 1:19-cv-02294 Document #: 79 Filed: 10/05/20 Page 1 of 5 PageID #:252



                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

RAYNETTA GREENLEAF,                             )
                                                )
                        Plaintiff,              )       Case No. 19-cv-02294
                                                )
                v.                              )       Judge Sharon Johnson Coleman
                                                )
CHICAGO BOARD OF                                )
ELECTIONS, et al.,                              )
                                                )
                        Defendants.             )

                          MEMORANDUM OPINION AND ORDER

        Pro se plaintiff Raynetta Greenleaf brings this action against defendants Chicago Board of

Elections (“the Board”) and Alderman David Moore for constitutional deprivations related to a

2019 aldermanic election. See 42 U.S.C. § 1983. She also brings a state law claim of fraud against

Moore. This matter is before the Court on Moore’s and the Board’s motions to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6). For the reasons discussed below, the Court grants

defendants’ motions.

Background

        Construing her pro se amended complaint liberally, see Taylor v. JPMorgan Chase Bank, N.A.,

958 F.3d 556, 562 (7th Cir. 2020), Greenleaf ran as a candidate against Moore for 17th Ward

alderman in Chicago’s 2019 municipal election. During that time, Moore was a committeeman “in

his official capacity and under statutory authority of the State of Illinois.” Greenleaf challenged

Moore for the position and was defeated in the election. Greenleaf makes numerous allegations of

campaign and voting irregularities and misconduct by Moore and the Board. Greenleaf’s complains

are as follows: that Moore removed her campaign signs; that on election day, and every previous

election Moore was involved in, the voting machines were not working; the Board should have

known about the malfunctioning machines; that election judges selected by Moore inappropriately
     Case: 1:19-cv-02294 Document #: 79 Filed: 10/05/20 Page 2 of 5 PageID #:253



“added voters names to the [canvas] sheet” while Moore turned a “blind eye” to the election judges’

conduct; Moore conspired with the Board to shut down the voting machines; and that her “due

process rights were violated by [Moore] directly from his action of Harassment and Intimidation.”

Also, Greenleaf claims that defendants conspired to deny her a fair election and equal protection

under the law.

Legal Standard

         A motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim tests the

sufficiency of the complaint, not its merits. Skinner v. Switzer, 562 U.S. 521, 529, 131 S.Ct. 1289, 179

L.Ed.2d 233 (2011). When considering dismissal of a complaint, the Court accepts all well-pleaded

factual allegations as true and draws all reasonable inferences in favor of the plaintiff. Erickson v.

Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007) (per curiam). To survive a motion

to dismiss, plaintiff must “state a claim for relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). A complaint is facially plausible

when the plaintiff alleges “factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct.

1937, 173 L.Ed.2d 868 (2009).

Discussion

        Viewing her pro se pleadings generously, Greenleaf brings claims against Moore based on

various constitutional deprivations pursuant to 42 U.S.C. § 1983. To state a claim under § 1983,

Greenleaf must allege facts sufficient to show that Moore was acting under the color of state law

when he allegedly violated her constitutional rights. Barnes v. City of Centralia, Ill., 943 F.3d 826, 831

(7th Cir. 2019). “Not every action by a state official or employee is to be deemed as occurring

‘under color’ of state law.” Wilson v. Price, 624 F.3d 389, 392 (7th Cir. 2010) (citation omitted).

Indeed, an official’s “conduct does not constitute acting under color of state law unless it is ‘related


                                                       2
     Case: 1:19-cv-02294 Document #: 79 Filed: 10/05/20 Page 3 of 5 PageID #:254



in some way to the performance of the duties of the state office.’” Id. (citation omitted). In other

words, the under-color-of-state-law element means that § 1983 does not permit suits based on

private conduct,” even if a private citizen is also a public official. Spiegel v. McClintic, 916 F.3d 611,

616 (7th Cir. 2019); Barnes, 943 F.3d at 831 (citation omitted).

        According to Greenleaf, Moore removed her campaign signs, added votes to a canvas sheet,

and has a pattern and practice of having broken voting machines during his elections for alderman.

This conduct is not related to Moore’s duties as an alderman, but speaks to conduct that is unlawful.

Greenleaf’s conclusory statements that Moore’s alleged misconduct amounts to wire fraud, 18

U.S.C. § 1343, and honest services fraud, 18 U.S.C. § 1346 have no basis. It is well-established,

however, that only the United States government may prosecute a federal criminal statute, and a

private citizen, such as Greenleaf, cannot force the government to prosecute because “a private

citizen lacks a judicially cognizable interest in the prosecution or nonprosecution of another.”

Diamond v. Charles, 476 U.S. 54, 64, 106 S.Ct. 1697, 90 L.Ed.2d 48 (1986). Because Moore was not

acting under the “color of state law” in his duties as alderman, Greenleaf’s constitutional claims

against him fail.

        Moreover, from Greenleaf’s allegations, it is apparent that she is challenging the 2019

election results by questioning the vote tally and alleging that Moore added voter names to the

canvas sheet. The proper vehicle to challenge aldermanic election results is set forth in 65 ILCS

20/21-27, which states:

        Any candidate whose name appears on the ballots used in any ward of the city at any
        election for alderman, may contest the election of the candidate who appears to be
        elected from such ward on the face of the returns, or may contest the right of the
        candidates who appear to have received the highest and second highest number of
        votes to places on the official ballot at any supplementary election, by filing within 5
        days after such election with the Clerk of the Circuit Court of Cook County.

Greenleaf did not challenge the election results in the Circuit Court of Cook County, and this Court

does not have jurisdiction to consider any such challenge to the 2019 election. See, e.g., Evans v.
                                                     3
     Case: 1:19-cv-02294 Document #: 79 Filed: 10/05/20 Page 4 of 5 PageID #:255



Preckwinkle, 636 N.E.2d 730, 731, 201 Ill.Dec. 298, 299, 259 Ill.App.3d 187, 188 (1st Dist. 1994). In

addition, because Illinois provides a state law remedy for contesting election results, Greenleaf’s due

process claim necessarily fails. See GEFT Outdoors, LLC v. City of Westfield, 922 F.3d 357, 367 (7th

Cir. 2019) (“When a plaintiff alleges a deprivation based on conduct that is ‘random and

unauthorized, the state satisfies procedural due process requirements so long as it provides a

meaningful post-deprivation remedy.’”) (citation omitted).

        Greenleaf’s conclusory allegations that the Board and Moore conspired to deprive her of her

equal protection rights fare no better. To establish a civil rights conspiracy, Greenleaf must show:

“(1) the existence of a conspiracy; (2) a purpose of depriving a person or class of persons of [the]

equal protection of the laws; (3) an act in furtherance of a conspiracy; and (4) an injury to person or

property or a deprivation of a right or privilege granted to U.S. citizens.” McCurry v. Kenco Logistics

Servs., LLC, 942 F.3d 783, 790 (7th Cir. 2019) (citation omitted). “To satisfy the second element, the

complaint must allege ‘some racial, or perhaps otherwise class-based, invidiously discriminatory

animus behind the conspirators’ action.’” Kowalski v. Boliker, 893 F.3d 987, 1001 (7th Cir. 2018)

(citation omitted).

        Here, Greenleaf fails to make any allegations that defendants deprived her of the equal

protection of the laws. Specifically, she does not assert that they targeted her because of her

membership in a protected class, such as her race. Instead, Greenleaf’s allegations concern voting

machine irregularities and alleged unlawful misconduct. In addition, “a plaintiff cannot bring a §

1983 claim for conspiracy to deny a civil right unless the plaintiff states an underlying claim for

denial of a right.” Campos v. Cook Cty., 932 F.3d 972, 975 (7th Cir. 2019). Accordingly, Greenleaf’s

claims against the Board are without merit.

        Because the Court is granting defendants’ motions to dismiss Greenleaf’s constitutional

claims over which the Court has original subject matter jurisdiction, the Court, in its discretion,


                                                    4
     Case: 1:19-cv-02294 Document #: 79 Filed: 10/05/20 Page 5 of 5 PageID #:256



declines to exercise its supplemental jurisdiction over Greenleaf’s state law fraud claim under 28

U.S.C. § 1367(c)(3). Rivera v. Allstate Ins. Co., 913 F.3d 603, 618 (7th Cir. 2018) (“there is a general

presumption that the court will relinquish supplemental jurisdiction and dismiss the state-law claims

without prejudice.”).

Conclusion

        Based on the foregoing, the Court grants defendants’ Rule 12(b)(6) motions to dismiss with

prejudice [65, 66]. Civil case terminated.

IT IS SO ORDERED.

Date: 10/5/2020
                                                 Entered: _____________________________
                                                          SHARON JOHNSON COLEMAN
                                                          United States District Judge




                                                     5
